MEMORANDUM OPINION
                                             No. 04-12-00143-CV

                                            IN RE Yvonne LEIJA

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 14, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 6, 2012, relator filed a petition for writ of mandamus and a motion for

temporary relief. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and motion for temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2011-EM5-02019, styled In the Interest of T.G.R., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding. However,
the order complained of was signed by the Honorable Janet Littlejohn, presiding judge of the 150th Judicial District
Court, Bexar County, Texas.